THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: September 6, 2019

                                               G. Michael Halfenger
                                               Chief United States Bankruptcy Judge



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

         Michael A. Gral,                          Case No. 16-21329-gmh
                                                         Chapter 7
                 Debtor.



   Donald A Gral et al.,

                    Plaintiffs,

            v.                                 Adv. Proc. No. 17-02277-gmh

   Michael A. Gral,

                    Defendants.



      ORDER REQUIRING CHAPTER 7 TRUSTEE TO ANSWER AND FILE
     COUNTERCLAIMS OR GIVE NOTICE OF ABANDONMENT OF CLAIMS



      Two years have passed since the plaintiffs commenced this adversary proceeding
seeking a declaratory judgment that, among other things, the debtor’s bankruptcy estate




                 Case 17-02277-gmh   Doc 51   Filed 09/06/19   Page 1 of 3
has no fraudulent-conveyance claims against them and that the property of the LLC
plaintiffs neither is nor can be made property of the bankruptcy estate through claims of
alter ego, veil piercing, or the like. At the time, the debtor’s bankruptcy case was under
chapter 11. The court permitted the Unsecured Creditors Committee to intervene and
granted it derivative standing to proceed on behalf of the estate.

        The UCC filed vaporous counterclaims. On November 29, 2017, the court
ordered the UCC to file an amended answer and counterclaim by no later than
January 5, 2018. Counsel for the UCC missed that deadline. At the parties’ request, the
court extended the deadline for the UCC to file amended pleadings to March 9, 2018,
and then to May 8, 2018, before staying the proceedings altogether based on the UCC’s
motion, which described “ongoing discussions” between the UCC and the debtor
“exploring the possibility of a consensual plan” as “constructive.” ECF No. 23, at 5. The
court repeatedly continued the stay, including, in September 2018, to await the results
of the debtor’s chapter 11 plan negotiations, ECF No. 32, at 2; in December 2018, to
consider the approval of the disclosure statement in the debtor’s chapter 11 case, ECF
No. 35, at 3; and, in March 2019, after the debtor’s case was converted to a chapter 7
case, to allow time for the appointment of a trustee, ECF No. 40, at 3. In July 2019 the
court allowed the chapter 7 trustee and his counsel additional time to investigate the
circumstances underlying this proceeding but scheduled an August 19 hearing and
directed the trustee to come to that hearing “prepared to provide the court with a
meaningful explanation of the estate’s contemplated theories of recovery”, among other
things. ECF No. 45, at 3.

       At the hearing on August 19 the United States trustee (by counsel) announced
that he might move to dismiss the debtor’s chapter 7 case. The court set a deadline of
August 30 for the filing of any dismissal motions and adjourned the hearing in this
proceeding to September 30. ECF No. 49, at 2–3. The United States trustee timely moved
to dismiss the debtor’s case under 11 U.S.C. §707(a).

       On September 3, the court held a preliminary hearing on the United States
trustee’s motion to dismiss (and a pretrial conference in the United States trustee’s
newly filed adversary proceeding against the debtor under 11 U.S.C. §727). At that
hearing counsel for the chapter 7 trustee orally joined the United States trustee’s motion
to dismiss but also suggested that the estate may have claims in this adversary
proceeding that would yield distributable funds. The existence of valuable claims by the
estate against the plaintiffs in this adversary proceeding is at least potentially relevant
to the pending motion to dismiss the debtor’s chapter 7 case.

      For these reasons, IT IS ORDERED that on or before September 27, 2019, the
chapter 7 trustee must either (1) file a well-pleaded answer and counterclaims in this



             Case 17-02277-gmh       Doc 51    Filed 09/06/19    Page 2 of 3
adversary proceeding or (2) give notice to all creditors in the debtor’s chapter 7 case that
he proposes to abandon all claims that the estate could assert in this adversary
proceeding and file such notice with the court.

        If the trustee elects to file an amended pleading, he must plead non-conclusory
facts demonstrating that each alleged counterclaim is plausible and must plead with
particularity the facts on which any claim of fraud is premised. All counterclaims based
on alter ego, veil piercing, or a similar theory must be pleaded against distinct entities
(rather than against a group or groups of entities) and must allege non-conclusory facts
plausibly supporting the claim against each specific entity. In addition, if the trustee’s
pleading does not identify the legal bases for the claims he pleads, he must file a
memorandum with his pleading that describes at least one legal theory for each claim,
citing supporting legal authority.

        If the trustee does not file and give notice that he proposes to abandon the
estate’s claims in this proceeding, the parties must be prepared to engage in a detailed
discussion of the most efficient way to litigate the claims at the adjourned hearing on
September 30, 2019. The parties must also be prepared to discuss the means, scope, and
timing of discovery; contemplated motion practice; their willingness to engage in
mediation; and the time required to have the matter prepared for trial. In addition, the
parties should be prepared to address all of the matters discussed at the status hearing
in this adversary proceeding held on July 18, 2019, and additionally must be prepared
to address all of the matters described in Federal Rule of Civil Procedure 16(c)(2).

                                           #####




             Case 17-02277-gmh       Doc 51    Filed 09/06/19     Page 3 of 3
